Citation Nr: 1642996	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served honorably on active duty from December 1953 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2016, the Veteran and his son testified before the undersigned Veterans Law Judge at a hearing via live videoconference.  A transcript of that hearing has been prepared and is associated with the electronic claims file.  This hearing transcript reflects that the record was held open for 60 days to allow for the submission of private treatment records.  In September 2016, VA received private treatment records from Dr. F., but such records did not pertain to hearing loss issue on appeal.


At his August 2016 hearing before the Board, the Veteran raised the issue of entitlement to service connection for vertigo.  The Veteran is advised that his statements/testimony at this hearing do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  In light of this, the Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA regulations specifically require the performance of a new medical examination when "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  Caffrey v. Brown, 6 Vet. App. 377 381 (1994) (quoting 38 C.F.R. § 3.327(a) (regarding reexaminations)).  The Court of Appeals for Veterans Claims's caselaw states that VA is obligated to obtain a new medical examination to obtain evidence necessary to adjudicate the claimant's request for an increased rating when the claimant "subsequently asserts that a higher rating is justified due to an increase in severity since the original rating."  Caffrrey, 6 Vet. App. at 381.

The Veteran's most recent hearing loss examination was conducted in August 2012, over four years ago.  In his August 2016 hearing, the Veteran testified that his hearing loss has worsened since that time, to include decreased speech comprehension and word recognition, and requested that a new examination be scheduled.  In light of the Veteran's competent testimony about the current state of service-connected bilateral hearing disability, the Board finds that the Veteran should be afforded a new VA examination to evaluate the current severity of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the submit authorization for the release of any private treatment record related to his service-connected hearing loss disability.  If the Veteran fails to furnish the necessary release, he should be advised to obtain the records and submit them to VA.  If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his appeals.

2. Schedule the Veteran for a VA audiological examination to determine the current severity and effect of the Veteran's bilateral hearing loss.  A complete copy of the record, including a copy of this remand, should be made available to the examiner selected to conduct the examination so that they can familiarize themselves with the relevant medical history.  

In addition to objective test results, the examiner is asked to fully describe the functional effects caused by the hearing disability, including specifically, any additional symptoms such as dizziness.  The examiner should also describe the effect of the Veteran's hearing loss on his ability to communicate and the impact, if any, of such on ability to be employed.  

3. Thereafter, readjudicate the issue on appeal in light of all pertinent evidence of record.  If the benefit sought is not granted is full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).


